COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00189-CV


IN RE ROBERT ALLEN BYRD                                                RELATOR

                                     ----------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. CR10674

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. See In re Ocon, No. 11-18-00007-CR,

2018 WL 576083, at *1 (Tex. App.—Eastland Jan. 19, 2018, orig. proceeding)

(mem. op.). Accordingly, relator’s petition for writ of mandamus is denied.

                                                  PER CURIAM

PANEL: PITTMAN, KERR, and BIRDWELL, JJ.

DELIVERED: June 7, 2018




      1
       See Tex. R. App. P. 47.4, 52.8(d).